DETAILED ACTION
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 13-23, drawn to a method for managing the therapy of rheumatoid arthritis patients.
Group II, claim(s) 24, drawn to a panel.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of at least one marker that is one of SEQ ID No: 10-12, 17-20, 22- 25, 27, 29, 31-33, 37, 38, 41, 43, 45, 51, 54, 56, 59, 61, 63, 67, 68, 74, 76, 83, 85, 86, 90, 91, 93, 95-97, 99, 101, 103, 114-116, 121-124, 126, 127, 129, 131, 133, 135-137, 141, 142, 145, 147, 149, 155, 158, 160, 163, 165, 167, 171, 173, 178, 180, 187, 189, 190, 194, 195, 197, 199, 200, 201, 203, 205, 207 (PPP5C, MRPL11, TRMO, RAD50, ADAMTS13, DIP2C, CHD4, 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Applicant elects the Group I above, Applicant should further elect from the following species a. below:
Marker sequence or Marker sequences (plurality/panel)



If Applicant elects the Group II above, Applicant should further elect from the following species b. below:
Panel of Marker sequences
Please elect a specific panel of 5 (or a panel of more than 5) of the markers listed at claim 24 (namely from PPP5C, MRPL11, TRMO, RAD50, ADAMTS13, DIP2C, CHD4, ALAS1, ZPR1, PDRG1, MED8, HNRNPAB, RBM26, UBXN11, FAM89B, TTLL12, PPP1R15A, GAREM, KlF5A, HCLS1, ZNF579, NOP58, SCFD1, MPST, ILKAP, ROBO1, ISCU, EHBP1, PPP1R9B, ZNF292, TOMM20, Clorf131, SPECC1L, SEC23B, HDHD2, CLIP1, WDR34, EIF4G2, SSBP2, SCAP, PYGB, DOCK6, RFFL, SUMO3, corresponding to SEQ ID Nos: 10-12, 17-20, 22- 25, 27, 29, 31-33, 37, 38, 41, 43, 45, 51, 54, 56, 59, 61, 63, 67, 68, 74, 76, 83, 85, 86, 90, 91, 93, 95-97, 99, 101, 103, 114-116, 121-124, 126, 127, 129, 131, 133, 135-137, 141, 142, 145, 147, 149, 155, 158, 160, 163, 165, 167, 171, 173, 178, 180, 187, 189, 190, 194, 195, 197, 199, 200, 201, 203, 205, 207 as recited at claim 24) in order to designate an elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 13 and 24 appear to be generic.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the species of marker sequences (or panel of marker sequences) as in groups a and b share a common feature in that each is considered a marker measurable for the purpose of managing therapy of a subject undergoing treatment with a therapeutic for rheumatoid arthritis, the common feature is not a significant structural element because it represents on a small feature of the species and does not constitute a distinctive portion in view of WO2012/042289A1, see at for example claim 19, which similarly discloses measurement of at least one of the species marker as claimed, namely that is the marker ROBO1 (SEQ ID NO. 88) (see also abstract, and pages 23-24). Further, each of the species of these groups do not belong to a recognized class of species, as each represents a compositionally distinct marker, each corresponding to its own distinct amino acid sequence and/or nucleic acid sequence.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Notice of Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641